Citation Nr: 1036481	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant is entitled to recognition as a helpless 
child of the Veteran on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel






INTRODUCTION

The Veteran served on active duty in the Merchant Marines during 
World War II.

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

The Board of Veterans' Appeals (Board) issued a decision in March 
2007 denying the appellant's claim.  The appellant appealed that 
decision to United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In October 2008 the Court issued a 
Memorandum Decision vacating and remanding the claim to the 
Board.  The Board remanded the claim in February 2009 for further 
development. consistent with the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board ordered a psychological evaluation of the appellant be 
performed to determine if he was developmentally disabled.  
Records in the claims folder include VA notes from January 14, 
2010, which indicate that the Veteran was seen on that date, that 
a clinical interview was conducted, and that the Wechsler Adult 
Intelligence Scale III (WAIS-III) was administered in Spanish.  
In addition, on January 15, 2010, the appellant's sister 
accompanied appellant to the hospital and was interviewed in 
order to obtain collateral information to complete the Vineland 
Adaptive Behavior Scale-II.  The claims folder does not include 
copies of the report of the clinical interview, results of the 
WAIS-III or Vineland Adaptive Behavior Scale-II or any report or 
interpretation of those tests.  The claim must be remanded to 
obtain copies of these records.  

In addition, in the Board's previous remand of February 2009, the 
Board specifically requested that appellant be afforded a 
psychological evaluation to determine if he was developmentally 
disabled, and while such an evaluation was provided in April 
2010, the April 2010 examiner did not specifically state whether 
the Veteran was developmentally disabled.  In this regard, while 
the Board notes, as did the RO, that the Veteran had supported 
himself to some extent as a mechanic, the report from this 
examination also reflects that the Veteran had significant 
learning and behavioral problems as a child and had been very 
dependent on his father.  Consequently, the Board finds that this 
matter must also be remanded so that the April 2010 examiner or 
other appropriate examiner can review the record and provide an 
opinion as to whether the Veteran is developmentally disabled.  
Stegall v. West, 11 Vet. App. 268 (1998).  In addition, as was 
also indicated in the Board's previous remand, in the event that 
it is concluded the appellant has developmental impairments which 
would preclude him from supporting himself, the examiner should 
state whether it is at least as likely as not (50 percent 
probability or greater) that the appellant was incapable of self-
support due to disability which was present on or before his 18th 
birthday.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the report of the VA 
clinical interview conducted with the 
appellant at the San Juan VA Medical 
Center on January 15, 2010, and the 
results of all testing conducted on 
January 14 and 15, 2010, specifically the 
WAIS-III and Vineland Adaptive Behavior 
Scale-II.  Any additional notes or reports 
interpreting those findings should also be 
obtained.

2.  The claims folder should then be 
forwarded to the VA examiner who conducted 
the April 2010 psychological examination 
or, if that examiner is not available, to 
another appropriate examiner, so the 
examiner can provide a specific opinion as 
to whether the Veteran is developmentally 
disabled.  In this regard, if it is 
concluded that the appellant has 
developmental impairments which would 
preclude him from supporting himself, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that the appellant 
was incapable of self support due to 
disability which was present on or before 
his 18th birthday.    

3.  The RO/AMC should read all opinions 
obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

4.  If the benefit sought on appeal 
remains denied the appellant should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


